                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      at LONDON

Civil Action No. 18-72-HRW
                                                                                           ,- Alt-\SHI.J,>,r: ..
                                                                               HOB'-' · ,,.,.,
                                                                                ' cRT R. CARR
                                                                               :;1 '-''"
DONNA NORRIS SPARKS,                                                      PLAI~lW,187RICT COURT


v.                        MEMORANDUM OPINION AND ORDER


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,
                                                                            DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for supplemental security income

benefits. The Court having reviewed the record in this case and the dispositive motions filed by

the parties, finds that the decision of the Administrative Law Judge is supported by substantial

evidence and should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed her current application for supplemental security income benefits on

August 26, 2014, alleging disability beginning on December 8, 1993, due to chronic lymphocytic

leukemia stage 2, depression and bipolar disorder (Tr. 238). This application was denied

initially and on reconsideration. Thereafter, upon request by Plaintiff, an administrative hearing

was conducted by Administrative Law Judge Jonathon Stanley (hereinafter "ALJ"), wherein

Plaintiff, accompanied by counsel, testified. At the hearing, William J. Braunig, a vocational

expert (hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-
step sequential analysis in order to determine whether the Plaintiff was disabled:

       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 56 years

old at the time of the hearing decision. She has a 12th grade education (Tr. 239). She has no

past relevant work as defined by 20 C.F.R. § 416.965.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the date of her current application for disability 1.

       The ALJ then determined, at Step 2, that Plaintiff suffers from degenerative disc disease

of the cervical, thoracic and lumbar spine with history of pain / sciatica; chronic lymphocytic

leukemia; depressive disorder/ mood disorder/ major depressive disorder; bipolar disorder and




1 The record shows that Plaintiff collected SST benefits from 1997 through June 2012, when they

were terminated because she went to prison (Tr. 12). SSI is payable only as of the month after
the claimant files an application, see 20 C.F.R. § 416.335.

                                                   2
anxiety disorder, which he found to be "severe" within the meaning of the Regulations.

       At Step 3, the ALJ found that Plaintiffs impairments did not meet or medically equal any

of the listed impairments.

       Although Plaintiff has no past relevant work, the ALJ determined that she has the

residual functional capacity ("RFC") to perform unskilled work and can understand, remember,

and carry out short, simple instructions and make simple work-related judgments; maintain

attention and concentration to perform simple tasks on a sustained basis with normal

supervisions; manage and tolerate simple changes in the workplace; and adapt to the pressures of

simple work. See 20 C.F.R. § 416.968(a).

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiffs request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner


                                                  3
v. Heckler, 745 F.2d 383, 387 (6 th Cir. 1984).   If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de nova nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even ifthere is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270,273 (6th

Cir.1997).

       On appeal, Plaintiff contends that the ALJ did not properly evaluate the medical evidence

in the record pertaining to her mental impairments.

       The ALJ found that Plaintiff was limited, but not disabled, due to her mental

impairments. Indeed, in crafting the RFC, the ALJ limited Plaintiff to the least mentally

demanding type of work possible. Yet, Plaintiff argues that the ALJ erred in making this

finding, claiming that the ALJ erred in giving weight to examining psychologist Timothy Baggs,

Psy. D.'s opinion while not sufficiently considering the notes of treating psychologist Stephan

Lamb, M.D. and the notes and opinion of Sara Parman, ARPN.

       A.      Dr.Lamb

       In 2014, Plaintiff saw Stephan Lamb, M.D., for psychiatric treatment five times over the

next four months (Tr. 396-401 ). Dr. Lamb noted that she had persistent cycling depression and

some days of mania, but that she had improved mood stabilization on medications (including




                                                  4
Wellbutrin (an antidepressant), Prozac (an antidepressant), and lithium carbonate (used to treat

bipolar disorder) (Tr. 397,399,400,401).

       Dr. Lamb diagnosed anxiety and mood disorder with rule out bipolar disorder (Tr. 397).

       Dr. Lamb did not submit a medical source opinion.

       B.      Sara Parman

Beginning in December 2014 and continuing through early 2017, Plaintiff saw advanced

practice registered nurse Sara Parman approximately every three months for psychiatric

medication management (Tr. 537-59, 915-23, 1061-70). Plaintiffs psychiatric medications

during this time period included varying dosages of Wellbutrin, lithium carbonate, Clonazepam

(an anti-anxiety medication), and Brintellix (an antidepressant) (Tr. 552, 1062, 1064).

       According to treatment notes, at times, Plaintiff reported that she was crying a lot with a

depressed mood and having persistent anxiety and panic attacks (see, e.g., Tr. 919, 1069). At

other times, however, Plaintiff reported that she was "doing okay" or "fairly well" on her

medications, despite still having some symptoms and some bad days (Tr. 915, 1061, 1063, 1065;

see also Tr. 455 (reporting the same to her primary care provider)).

       Ms. Parman initially diagnosed depression and opioid dependence and later changed

Plaintiffs diagnosis to bipolar disorder.

       Ms. Parman routinely noted normal mental status examinations (Tr. 1062, 1064, 1066,

1068, 1070).

       In June 2016, Ms. Parman completed a medical source statement in which she opined that

Plaintiff had difficulty focusing, concentrating, completing tasks, maintaining routine, making

decisions, and exercising judgment and impulse control, and would have frequent work absences


                                                 5
due to her mood fluctuations (Tr. 1122-23). She further opined that Plaintiff had moderate

limitations in understanding, remembering, and carrying out short, simple instructions and

marked limitations in understanding, remembering, and carrying out detailed instructions;

making judgments on simple work-related decisions; interacting with the public, supervisors, and

coworkers; responding appropriately to work pressure; and responding to changes in a routine

work setting (Tr. 1122-23).

       C.      Dr. Baggs

       In November 2014, Timothy Baggs, Psy.D., performed a one-time psychological

evaluation of Plaintiff in connection with her disability application (Tr. 441-4 7). Dr. Baggs

noted that Plaintiff presented in a manner that suggested moderate generalized anxiety with rule

out mood disorder and opiate dependency in sustained remission (Tr. 446). He believed she had

a fair to fairly good prognosis (Tr. 447).

       Dr. Baggs opined that Plaintiff could understand and remember simple instructions, could

relate adequately with people in the workplace and socially, and could adapt and respond

effectively to workplace pressures and changes, but had mild deficiencies in her ability to sustain

concentration and persistence (Tr. 447).

       D.      Analysis

       When evaluating medical opinions, an ALJ considers numerous factors, including

whether the physician examined the claimant, whether the doctor treated the claimant, whether

evidence the doctor presents to support his or her opinion, whether the doctor's opinion is

consistent with the record as a whole, and the doctor's specialty. 20 C.F.R. § 416.927(Generally,

a treating physician's opinion is entitled to more weight and an ALJ must give good reasons for


                                                 6
discounting the opinion. 20 C.F.R. §§ 416.902, 416.927(c)(2); See also, Gayheart v. Comm'r of

Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). An examining physician's opinion, however, is not

entitled to any special deference or consideration. Smith v. Comm'r ofSoc. Sec., 482 F.3d 873,

876 (6th Cir. 2007). Moreover, an ALJ may discount a physician's opinion, treating or otherwise,

when the physician does not provide objective medical evidence to support his or her opinion or

if the doctor's opinion is inconsistent with the record as a whole. 20 C.F.R. § 416.927( c). In

addition, although a physician's opinion about what a claimant can still do or the claimant's

restrictions may be relevant evidence, such opinions are not determinative because the ALJ has

the responsibility of assessing the claimant's RFC. 20 C.F.R. §§ 416.912(b)(2), 416.913(b)(6),

416.927(d)(2), 416.945(a)(3), 416.946( c).

       Plaintiff first argues that the ALJ erred in giving weight to Dr. Baggs' opinion because he

did not review her medical records, did not complete any mental health testing, and only

examined her one time. It is clear from the decision that the ALJ reviewed Dr. Baggs' opinion

pursuant to using the same factors set forth in 20 C.F.R. § 416.927 and found that Dr. Baggs'

opinion was "generally consistent with the overall evidence of record and [Plaintiffs] level of

functioning" (Tr. 22). The Court finds no error in the ALJ's consideration of Dr. Baggs'

opinion.

       As for Plaintiffs implication that Dr. Baggs' examination was incomplete or insufficient,

his opinion consists of seven single-spaced pages of observations and findings, including a

review of Plaintiffs mental health complaints and history of psychiatric hospitalizations as well

as the doctor's own mental status examination findings (Tr. 441-47). It appears that that Dr.




                                                 7
Baggs' was quite thorough and there is nothing in his opinion which would call into question its

credibility.

        Plaintiff also argues that the notes from her treating psychologist, Dr. Lamb somehow

undermine the opinion of Dr. Baggs.     Yet, the record shows otherwise. Dr. Lamb treated

Plaintiff five times in 2014 and his notes reflect that she had cycling moods but improved when

prescribed lithium carbonate. This is not at odds with Dr. Baggs' findings.

        Plaintiff also relies Dr. Lamb's notation of a Global Assessment of Functioning (GAF)

score of 45 (Pl. Br. 7-8). However, GAF scores are problematic. First, GAF scores are not used

in the latest version of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) due

to their "conceptual lack of clarity." See Rose v. Colvin, 634 F. App'x 632,636 (10th Cir. 2015)

(unpublished). Further, the Sixth Circuit has recognized that a "GAF score is not particularly

helpful by itself." Oliver v. Comm 'r ofSoc. Sec., 415 F. App'x 681,684 (6th Cir. 2011)

(unpublished). In other words, a GAF score, without other evidence, is not dispositive and

certainly not substantial evidence.

        The decision clearly shows that the ALJ reasonably considered Dr. Lamb's treatment

notes, but nothing in these notes undermined the ALJ' s decision to give great weight to Dr.

Baggs' opinion or generally undermined the ALJ's finding that Plaintiff could perform the

minimal mental demands of simple work.

        Finally, Plaintiff maintains that the ALJ erred in rejecting Ms. Parman's opinion,

insinuating that the ALJ rejected it solely because Ms. Parman is a non-acceptable medical

source. However, the ALJ did not reject the opinion solely for that reason. The ALJ did note

that Ms. Parman was not an acceptable medical source and therefore her opinion was entitled to


                                                 8
less weight. See 20 C.F.R. §§ 416.902 (defining "acceptable medical source"); 416.913(a)

(listing sources who can provide evidence to establish an impairment (i.e., acceptable medical

sources)); see also SSR 06-3p, 2006 WL 2329939, at *2 (other medical sources are "[m]edical

sources who are not 'acceptable medical sources,' such as nurse practitioners, physician

assistants, licensed clinical social workers, naturopaths, chiropractors, audiologists, and

therapists .... "). However, the ALI analyzed Ms. Parman's opinion and set forth specific

reasons for rejecting it, as required by 20 C.F.R. § 416.927. Specifically, the ALI noted that the

extreme moderate and marked limitations set forth in the nurse's opinion "overstate[d]"

Plaintiff's mental limitations because as noted repeatedly by Ms. Parman, her examinations of

Plaintiff's mental status were entirely normal (see Tr. 1062, 1064, 1066, 1068, 1070). As such,

the ALJ reasonably discounted Ms. Parman's opinion as inconsistent with the record and her

own treatment notes. The Court finds no error in this regard.



                                       III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.         A judgment in favor of the Defendant will be entered contemporaneously

herewith.

          This


                                                                         Signed By:
                                                                         Hen,x R. WllhQlt. Jr.
                                                                         United Stat•• Dlttriot Judge
                                                  9
